                                                                                         FILED
                                                                                         CLERK
                                                                                11:18 am, Aug 13, 2019
 UNITED STATES DISTRICT COURT
                                                                                   U.S. DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                              EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
                                                                                   LONG ISLAND OFFICE
 NATIONSTAR MORTGAGE LLC,

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:16-cv-03063 (ADS)(AYS)

 THOMAS MCCARTHY, if he be living or dead,
 his spouse, heirs, distributes, and successors in
 interest, all of whom and whose names and
 places of residence are unknown to Plaintiff;
 MAYRA ORTEGA; HELEN CHRISTIAN
 REDA; STATE OF NEW YORK, and “JOHN
 DOE” said name being fictitious, it being the
 intention of Plaintiff to designate any and all
 occupants of premises being forecloses herein,
 and any parties, corporations or entities, if any,
 having or claiming an interest or lien upon the
 mortgaged premises,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Shapiro, DiCaro & Barak, LLC
Attorneys for the Plaintiff
175 Milecrossing Blvd
Rochester, NY 14624
       By:     John A. Dicaro, Esq., Of Counsel.

SPATT, District Judge:

        On June 13, 2016, plaintiff Nationstar Mortgage LLC (“Nationstar”) commenced this

foreclosure action against defendants Thomas McCarthy (“McCarthy”), Mayra Ortega (“Ortega”),

Helen Christian Reda (“Reda”), and John Doe (together “Defendants”), seeking, among other

things, to foreclose on a mortgage encumbering the real property located at 31 Brookhaven Drive,

Rocky Point, NY 11778 (the “Subject Property”).


                                                        1
       On August 23, 2017, Nationstar amended its complaint solely to include Defendant State

of New York (hereafter included within “Defendants”) and to have the caption on the Summons

conform with the caption on the Complaint.

       On June 4, 2018, after Defendants failed to answer or otherwise respond, the Clerk of the

Court entered default pursuant to Federal Rule of Civil Procedure 55(a) as to all Defendants.

       On December 13, 2018, Nationstar filed a motion for default judgment and judgment of

foreclosure and sale. Nationstar also sought to amend the caption to delete John Doe, and to

substitute Selene Finance LP as the plaintiff, in its place and stead.

       On December 14, 2018, the Court referred the motion to United States Magistrate Judge

Anne Y. Shields for a Report and Recommendation as to as to whether the motion for default

judgment should be granted, and if so, what relief, if any, should be awarded.

       On July 26, 2019, Judge Shields issued a Report and Recommendation (“R&R”)

recommending as follows:

       For the reasons set forth herein, the Court recommends that Plaintiff’s motion to
       amend the caption and dismiss Defendant John Doe be granted. The Court
       recommends that Plaintiff’s motion to amend the caption and substitute Selene
       Finance LP for Nationstar as the plaintiff of this action be granted. The Court
       further recommends that the motion for default judgment be granted and that
       Plaintiff be awarded:

               1) $305,315.41 to recover for the unpaid principal balance under the Note;

               2) $183,141.81 to recover for unpaid interest from February 1, 2008, to
               October 15, 2018;

               3) $129,502.89 to recover advances for taxes, hazard insurance, inspections,
               maintenance, and Mortgage Insurance Premiums;

               4) Per diem pre-judgment interest in the amount of $51.23 per day until
               judgment is entered;

               5) Post-judgment interest pursuant to 28 U.S.C. § 1961(a);

                                                  2
               6) $9,757.40 in costs and disbursements; and

               7) $3,475.00 in attorneys’ fees.

       The Court further recommends that an Order similar to Plaintiff’s Proposed
       Judgment of Foreclosure and Sale, but consistent with the instant Report and
       Recommendation, be entered and that a referee be appointed to effectuate the sale.

ECF 29 at 15-16.

       The Plaintiff filed proof of service on July 29, 2019.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court grants Nationstar’s motion to

amend the caption and dismiss John Doe, motion to amend the caption and substitute Selene

Finance for Nationstar as the Plaintiff, and motion for default judgment. The Court awards the

Plaintiff the amounts recommended in the R&R. The Court selects Kenneth Seidell, Esq., as the

referee. The Plaintiff is directed to submit a proposed judgment consistent with the R&R no later

than fourteen days from the issuance of this order.




                                                  3
SO ORDERED.

Dated: Central Islip, New York

       August 13, 2019

                                      ___/s/ Arthur D. Spatt_______

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 4
